Dominic J. Addesso President and Chief Financial Officer Everest Re Group, Ltd. Wessex House-2nd Floor P.O. Box HM 845 Hamilton HM DX, Bermuda July 18, 2011 Mr. Jim B. Rosenberg Senior Assistant Chief Accountant United States Securities and Exchange Commission Washington D.C. 20549 Re:Everest Re Group, Ltd. Form 10-K for Fiscal Year Ended December 31, 2010 Filed March 1, 2011 DEF 14A Proxy Statement Filed April 15, 2011 File No. 001-15731 Dear Mr. Rosenberg: This is to confirm receipt of your letter dated July 14, 2011, to Mr. Joseph V. Taranto, in regards to Everest Re Group, Ltd.’s December 31, 2010, Form 10-K and DEF 14A Proxy Statement. As per discussions with your staff, Everest Re Group, Ltd. will provide a response to your comment letter on or before August 11, 2011. Any questions concerning the above should be directed to the individual below at (908) 604-7400. Sincerely, /S/ DOMINIC J. ADDESSO Dominic J. Addesso
